                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )   Criminal Action No. 17-225-KD-N
                                                   )
MICHAEL OVERTON,                                   )
                                                   )
        Defendant.                                 )

                                              ORDER

        This matter came before the Court on the Government’s Motion to Schedule a Hearing on

the Ancillary Petition Contesting Forfeiture, (Doc. 111), and Petitioner Devane Overton’s

Remission of Forfeiture Petition Form. (Doc. 80). The Court held an ancillary hearing, pursuant

to 21 U.S.C. § 853(n), on July 16, 2019 to determine whether Devane Overton satisfied the

requirements set forth in that statute. Specifically, Devane Overton sought the return of two

firearms: one Savage Arms, model Fox BSE, 20 gauge shotgun and one Glock, model 22, .40

caliber pistol. (Doc. 80 at 2).

        Upon consideration, and for the reasons set forth on the record, the Court concludes that

Devane Overton established by a preponderance of the evidence that he “has a legal right, title, or

interest in the property, and such right, title, or interest renders the order of forfeiture invalid in

whole or in part because the right, title, or interest was vested in the petitioner rather than the

defendant or was superior to any right, title, or interest of the defendant at the time of the

commission of the acts which gave rise to the forfeiture of the property under this section . . . .”

21 U.S.C. § 853(n)(6)(A).

        Pursuant to Federal Rule of Criminal Procedure 32.2(c)(2), “When the ancillary proceeding

ends, the court must enter a final order of forfeiture by amending the preliminary order as necessary
to account for any third-party rights.” The Government shall provide the Court with a proposed

final order of forfeiture on or before Friday, July 26, 2019 or inform the Court whether a final

order of forfeiture is necessary.1

                          DONE the 17th day of July 2019.

                                                     /s/ Kristi K. DuBose
                                                     KRISTI K. DUBOSE
                                                     CHIEF UNITED STATES DISTRICT JUDGE




1 The Court re-entered the preliminary order of forfeiture with the judgment when the judgment against Michael
Overton was docketed. (Doc. 76-1). But, according to the Government, that preliminary order of forfeiture included
firearms and ammunition that had been administratively forfeited. See (Doc. 74). All but the two firearms Devane
Overton sought during the ancillary proceeding were administratively forfeited. (Id.).

                                                        2
